07/10/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 19-0406



                                 No. DA 19-0406

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

SAMI JO LODAHL,

             Defendant and Appellant.

                                       ORDER

      Upon consideration of Appellee’s motion for a 60-day extension of time,

and good cause appearing therefor,

      IT IS HEREBY ORDERED Appellee is granted an extension of time to

and including September 18, 2020, within which to prepare, serve, and file its

response brief.




BF                                                                     Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                             July 10 2020